DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered. Currently, claims 1-5, 8-10, 13-17 and 20-22 are pending with claims 6, 7, 11, 12, 18 and 19 cancelled, and claims 20-22 amended. The following is a complete response to the April 26, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1) and Whitman (US Pat. Pub. 2015/0112325).
Regarding claims 1 and 8, Stulen provides for a robotic surgical system (system at 10 as in figure 1), comprising: a control unit comprising a processor and a memory communicatively coupled to said processor (12 with control unit 104) and a situational awareness module configured to infer the current step of a surgical procedure in real time (portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein), a robot comprising a tool mount (20), a plurality of robotic tools comprising a tool comprising an energy delivery surface (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon), wherein said tool is releasably mounted to said tool mount (28 is removable therefrom as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said processor (see [0062] discussing the feedback system), wherein said memory stores instructions executable by the processor to determine a use of said tool from the plurality of robotic tools based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]) and to provide a recommendation wherein the recommendation is based on input from the sensor system and the current step of the surgical procedure inferred by the situation awareness module (see [0055], [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine). 
	While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Both Stulen and Witt fail to provide for the configuration of the control unit to affect the manual override as claimed. Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Stulen and Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface by the processor is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to configuration of the combined control unit of Stulen and Witt. As disclosed by Whitman, the provision of such a manual override provides the user with the ultimate final control over whether or not the system is outputting energy (see [0027] of Whitman).
Regarding claim 2, Stulen fails to provide for the tool being a monopolar cautery pencil as claimed. Witt further provides for the use of a monopolar cautery pencil in combination with an ultrasonic device as in Stulen (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). Therefore, it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize a conductive blade as in Witt in combination with the ultrasonic device of Stulen to provide for a combined arrangement capable of sensing as set forth in the rejection of claims 1/8 above, and further in providing the ultrasonic treatment device to be a monopolar cautery pencil. Witt provides that such allows for an exemplary manner of assessing feedback from the surgical site including tissue impedance indicative of contact of the blade/device with tissue as is a concern in cols. 11 and 12 of Witt. 
Regarding claim 3, Stulen provides that the tool comprises an ultrasonic blade (instrument 52 is an ultrasonic instrument with a blade).
Regarding claims 4 and 9, Stulen, in view of the combination in the rejection of claim 1 above, the sensor system is specifically configured to detect an impedance of tissue at the surgical site, and wherein said memory stores instructions executable by said processor to determine the use of said tool when the impedance is within a predefined range (see [0065] and [0066] providing for the use of impedance; see also Witt providing for the use of impedance).
Regarding claims 5 and 10, Stulen, in view of the combination in the rejection of claim 1 above, further provides that the memory stores instructions executable by the processor to determine an activation mode of said tool based on input from said sensor system (see [0065] and [0066] discussing the use of the signal to provide which subroutine to utilize based on the feedback; see further the cited portion of Witt providing for activation based on the impedance input from the sensor).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325) and Stulen et al. (EP 1839599 A1).
Regarding claim 13, Witt provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the microprocessor as in col. 11; 46-67) which, when executed, cause a machine to: determine a use of a surgical tool based on an input from a sensor system and a situational awareness module configured to infer the current step of a surgical procedure in real time and automatically energize an energy delivery surface of said surgical tool when the use is determined (See col. 12; 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter; see also the portion of the instructions of the microprocessor for providing the awareness with respect to tissue contact as in col. 12 with such inferring a current step in real time). Witt further provides for providing a recommendation wherein the recommendation is based on input from the sensor system and the current step of the surgical procedure inferred by the situation awareness module (again, see col. 12 with the recommendation being the turning on/off of energy based on the sensor input and the current step). Witt fails to provide for the effective of a manual override mode in which a manual input is configured to energize said energy delivery surface while automatic energizing of said energy delivery surface by said processor is prevented.
Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to the instruction of Witt to provide for a combined set of instructions that allows for the use to override the operation of the surgical tool if desired by the user to continue treatment. The use of manual overrides is a known concept as set forth by Witt and the utilization of such allows for the user to have greater overall control of the energization of the system, especially in instances that may fall outside of the typical operational parameters of the system.
With respect to Whitman and Witt, each fails to specifically provide that the instruments are for a robotic surgical tool. Stulen, discloses the use of an ultrasonic instrument similar to that of Whitman in its robotic system, and for the determination of a use of the tool from a group of surgical tools (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon; and with the selection via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the instructions per the combination of Whitman and Witt for use with a robotic surgical system as in Stulen to provide for an exemplary manner of operating a robotic surgical system to provide the user control over the system in both an automatic and manual manner. 
Regarding claim 14, Witt further provides for the use of a monopolar cautery pencil (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). 
	Regarding claim 15, Witt provides that the surgical tool comprises an ultrasonic blade (20).
Regarding claim 16, Witt provides that the sensor system is configured to detect an impedance of tissue at a surgical site, and wherein computer readable instructions cause a machine to determine the use of said surgical tool when the impedance is within a predefined range (See cols. 11 and 12 discussing the use of impedance sensing and the automatic energizing when the impedance value is in a desired range indicative of tissue contact).
	Regarding claim 17, Witt provides that the computer readable instructions cause a machine to determine an activation mode based on input from said sensor system (as in col. 12; 42-47 with the activation mode based on the impedance input).	
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1).
Regarding claim 20, Stulen provides for a robotic surgical system (system at 10, see figure 1) comprising a control unit comprising a processor and a memory communicatively coupled to said processor (12 with control unit 104), and a situational awareness module configured to infer the current step of a surgical procedure in real time (portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein), a robot comprising a tool mount (20), a robotic tool comprising an energy delivery surface (a single one of 28 with an energy delivery surface thereon), wherein said robotic tool is releasably mounted to said tool mount (28 is removable as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said processor (see [0062] discussing the feedback system), wherein said memory stores instructions executable by the processor to: determine a use of said robotic tool based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] and with this use for the attached instrument 28 selected from the group of instruments as in [0039]), and provide a recommendation based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module (see [0055], [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine).
While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Regarding claim 21, Stulen provides for a robotic surgical system (system at 10 as in figure 1) comprising a control unit (12 with control unit 104) comprising a situational awareness module configured to infer the current step of a surgical procedure in real time (portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein), a robot comprising a tool mount (20), a robotic tool comprising an energy delivery surface (a single one of 28 with an energy delivery surface thereon), wherein said robotic tool is releasably mounted to said tool mount (28 is removable as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said control unit (see [0062] discussing the feedback system), wherein said control unit is configured to: determine a use of said robotic tool based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] and with this use for the attached instrument 28 selected from the group of instruments as in [0039]), and provide a recommendation based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module (see [0055], [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine).
While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of  Stulen et al. (EP 1839599 A1).
Regarding claim 22, Witt provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the microprocessor as in col. 11; 46-67) which, when executed, cause a machine to: determine a use of a  surgical tool based on an input from a sensor system and a situational awareness module configured to infer the current step of a surgical procedure in real time and automatically energize an energy delivery surface of said surgical tool when the use is determined (see col. 12; 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter; see also the portion of the instructions of the microprocessor for providing the awareness with respect to tissue contact as in col. 12 with such inferring a current step in real time). Witt further provides for  provide a recommendation based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module  (again, see col. 12 with the recommendation being the turning on/off of energy based on the sensor input and the current step). 
With respect to Witt, Witt fails to specifically provide that the instruments are for a robotic surgical tool. Stulen, discloses the use of an ultrasonic instrument similar to that of Witt in its robotic system, and for the determination of a use of the tool from a group of surgical tools (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon; and with the selection via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the instructions of Witt for use with a robotic surgical system as in Stulen to provide for an exemplary manner of operating a robotic surgical system to provide the user control over the system in an automatic manner. 
Response to Arguments
Applicant’s arguments, see page 7 of the Remarks filed April 26, 2022, with respect to the rejection of claims 1-5, 8-10 and 13-17 under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered and are persuasive. Specifically, Applicant’s amendments to independent claims 1, 8 and 13 to remove the requirement that the providing of the recommendation is “upon effective the manual override mode” has obviated the previously-filed rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1) and Whitman (US Pat. Pub. 2015/0112325).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325) and Stulen et al. (EP 1839599 A1).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of  Stulen et al. (EP 1839599 A1).

For the sake of completeness, the Examiner notes that the proffered combinations in the various grounds of rejection under 35 U.S.C. 103 have been set forth in prior office actions. The Examiner further notes that Applicant has provided comments against these grounds of rejection and similar claim language in the remarks filed December 22, 2021. Therein, Applicant provides general allegations that the prior combinations fail to provide limitations including a situation awareness module that is “configured to infer the current step of a surgical procedure in real time”. 
With respect to the instant rejections of independent claims 1 and 8, the Examiner is of the position that Stulen provides for a situational awareness module that is configured to infer the current step of a surgical procedure in real time in in the teaching of a portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein. Stulen further provides for the providing a recommendation wherein the recommendation is based on input from the sensor system and the current step of the surgical procedure inferred by the situation awareness module. Such is taught in paragraphs [0055] and [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine.
With respect to independent claim 13, the Examiner is of the position that Witt provides for a situational awareness module configured to infer the current step of a surgical procedure in real based on the teaching in column 12, lines 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter. This is also in view of the portion of the instructions of the microprocessor for providing the awareness with respect to tissue contact as in col. 12 with such inferring a current step in real time. Witt also provides for providing a recommendation wherein the recommendation is based on input from the sensor system and the current step of the surgical procedure inferred by the situation awareness module. Witt teaches this in col. 12 with the recommendation being the turning on/off of energy based on the sensor input and the current step.
As such, it is for at least the reasoning set forth above that the Examiner believes that the newly proffered rejections under 35 U.S.C. 103 above are tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794